DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 10/11/22 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/22.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philippou et al. (US PGPub 2018/0033705, hereinafter referred to as “Pilippou”).
Philippou discloses the semiconductor method as claimed.  See figures 1-7 and corresponding text, where Philippou teaches, in claim 1, a method of making a semiconductor device, comprising: 
doping a region (110) through a first surface of a semiconductor substrate (102), wherein the region extends along at least a lateral direction (figure 1; [0019-0025]); 
forming a plurality of doped structures within the semiconductor substrate, wherein each of the plurality of doped structures extends along a vertical direction and is in contact with the doped region; (figure 1; [0019-0025])
forming a plurality of transistors over the first surface, wherein each of the transistors comprises one or more source/drain structures electrically coupled to the doped region through a corresponding one of the doped structures; (figure 1; [0019-0025])
forming a plurality of interconnect structures over the first surface, wherein each of the interconnect structures is electrically coupled to at least one of the transistors; and (figure 1; [0019-0025])
testing electrical connections between the interconnect structures and the transistors based on detecting signals present on the doped region through a second surface of the semiconductor substrate, the second surface opposite to the first surface.  (figures 1, 6 and 7; [0019-0025], [0102-0122])
Philippou teaches, in claim 2, further comprising: prior to doping the region, forming a first dielectric layer within the semiconductor substrate; 
subsequently to doping the region, forming a second dielectric layer within the semiconductor substrate; and 
patterning the second dielectric layer to form the doped structures.  (figures 1, 6 and 7; [0019-0025], [0102-0122])
Philippou teaches, in claim 3, wherein the step of forming a first dielectric layer comprises implanting oxygen atoms into the semiconductor substrate with a first depth from the surface; 
the step of doping the region comprises implanting semiconductor impurities into the semiconductor substrate with a second depth from the surface; and 
the step of forming a second dielectric layer comprises implanting oxygen atoms into the semiconductor substrate with a third depth from the surface, wherein the first depth is greater than the second depth, and the second depth is greater than the third depth.  (figures 1, 6 and 7; [0019-0025], [0102-0122])
Philippou teaches, in claim 4, wherein the step of forming a plurality of transistors further comprises: 
alternatively stacking a plurality of semiconductor channel layers and a plurality of semiconductor sacrificial layers over the first surface; 
epitaxially growing the one or more source/drain structures of each transistor based on the semiconductor channel layers; and 
forming, for the transistors, a plurality of metal gate structures based on removing the semiconductor sacrificial layers, wherein each of the metal gate structures wraps around at least portions of the semiconductor channel layers. (figures 1, 6 and 7; [0019-0025], [0102-0122]) 
Philippou teaches, in claim 5, wherein the step of testing electrical connections between the interconnect structures and the transistors further comprises applying electrical signals through a topmost one of the interconnect structures, and wherein the detected signals present on the doped region comprise at least one of photons or secondary electrons.  (figures 1, 6 and 7; [0019-0025], [0102-0122])
Philippou teaches, in claim 6, further comprising: placing at least one of an emission microscopy (EMMI), a laser scanning microscopy, or an electron beam irradiation (EBI) microscopy next to the second surface of the semiconductor substrate to detect the signals present on the doped region.  (figures 1, 6 and 7; [0019-0025], [0102-0122])
Philippou teaches, in claim 7. The method of claim 1, further comprising: replacing the doped region and the doped structures with a metal structure and a plurality of metal contacts, respectively.  (figures 1, 6 and 7; [0019-0025], [0102-0122])
Philippou teaches, in claim 8, wherein the step of replacing the doped region and the doped structures further comprises: 
thinning down the semiconductor substrate through the second surface; and 
forming the metal structure to electrically couple to one or more of the plurality of transistors through the metal contacts.  (figures 1, 6 and 7; [0019-0025], [0102-0122])
Philippou teaches, in claim 9, wherein the metal structure includes a power rail configured to provide a supply voltage to the transistors.  (figures 1, 6 and 7; [0019-0025], [0102-0122])
Philippou teaches, in claim 10, wherein each of the metal contacts includes a via structure.  (figures 1, 6 and 7; [0019-0025], [0102-0122])

Philippou teaches, in claim 11, a method of making a semiconductor device, comprising: 
forming a doped layer through a first surface of a semiconductor substrate; 
forming a plurality of transistors over the first surface of the semiconductor substrate, wherein the plurality of transistors are operatively coupled to the doped layer; 
coupling the transistors to one another by forming a plurality of first interconnect structures over the first surface; applying test signals through the first interconnect structures; and 
examining electrical connections between the transistors and the first interconnect structures by monitoring signals present on the doped layer from a second surface of the semiconductor substrate, the second surface opposite to the first surface.  (figures 1, 6 and 7; [0019-0025], [0102-0122])
Philippou teaches, in claim 12, wherein each of the transistors includes a gate structure wrapping around each of its channels.  (figures 1, 6 and 7; [0019-0025], [0102-0122])
Philippou teaches, in claim 13, wherein the step of forming a doped layer further comprises: 
implanting the semiconductor substrate through the first surface with oxygen atoms to form a first dielectric layer; 
implanting the semiconductor substrate through the first surface to form the doped layer disposed above the first dielectric layer; 
implanting the semiconductor substrate through the first surface to form a second dielectric layer disposed above the doped layer; and
 patterning the second dielectric layer and implanting the semiconductor substrate through the first surface to form a plurality of doped structures electrically coupling the doped layer to the plurality of transistors.  (figures 1, 6 and 7; [0019-0025], [0102-0122])
Philippou teaches, in claim 14, wherein the step of examining electrical connections between the transistors and the first interconnect structures further comprises:
 placing a microscopy next to the second surface of the semiconductor substrate to monitor the signals, wherein the microscopy includes at least one of an emission microscopy (EMMI), a laser scanning microscopy, or an electron beam irradiation (EBI) microscopy.  (figures 1, 6 and 7; [0019-0025], [0102-0122])
Philippou teaches, in claim 15, further comprising: determining, based on the monitored signals, that issues of the electrical connections do not exist; 
removing the doped layer; and 
forming a plurality of second interconnect structures opposite the transistors from the first interconnect structures.  (figures 1, 6 and 7; [0019-0025], [0102-0122])
Philippou teaches, in claim 16, wherein at least one of the plurality of second interconnect structures includes a power rail configured to carry a supply voltage to the transistors.  (figures 1, 6 and 7; [0019-0025], [0102-0122])
Philippou teaches, in claim 17, further comprising: determining, based on the monitored signals, that issues of the electrical connections exist; and ceasing further processing until identifying positions of the issues. (figures 1, 6 and 7; [0019-0025], [0102-0122])
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        December 3, 2022